UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7482


ROBERT FROST, JR.,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; DIRECTOR BILL
BYARS, South Carolina Department of Corrections; LEVERN
COHEN,   Warden  Ridgeland   Correctional  Institution;  MS.
MONTOUTH,    Inmate    Grievance    Coordinator,   Ridgeland
Correctional Institution; CAPTAIN BEST, in their individual
and official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.       Joseph F. Anderson, Jr.,
District Judge. (5:11-cv-02520-JFA-KDW)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Frost, Jr., Appellant Pro Se.     Matthew David Cavender,
Marshall Hodges Waldron, Jr., GRIFFITH, SADLER & SHARP, P.A.,
Beaufort, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert     Frost,    Jr.,       seeks      to    appeal     the       district

court’s order adopting the magistrate judge’s recommendation and

denying   without       prejudice       the   Defendants’        motion       for    summary

judgment in Frost’s 42 U.S.C. § 1983 (2006) complaint.                                  This

court   may    exercise     jurisdiction          only    over        final    orders,    28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                               The

order Frost seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                           Accordingly, we

dismiss the appeal for lack of jurisdiction.                           We dispense with

oral    argument       because    the    facts     and        legal    contentions       are

adequately     presented     in    the    materials           before    this    court    and

argument would not aid the decisional process.



                                                                                DISMISSED




                                              2